DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest an optical module comprising: a conductive block with a first surface and a second surface, the conductive block having some through holes extending therethrough between the first surface and the second surface; some lead pins including a signal lead pin, the lead pins fixed inside the respective through holes and insulated from the conductive block; a thermoelectric cooler with an upper surface and a lower surface, the lower surface fixed to the first surface of the conductive block, the thermoelectric cooler having a Peltier device therein configured to transfer heat between the upper surface and the lower surface; a metal layer laminated on the upper surface of the thermoelectric cooler; a ground wire connecting the first surface of the conductive block and the metal layer; a photoelectric device adapted to convert an optical signal and an electrical signal at least from one to another; a mounting substrate on which the photoelectric device is mounted, the mounting substrate fixed to the upper surface of the thermoelectric cooler with at least the metal layer interposed therebetween, the mounting substrate having a first wiring pattern electrically connected to the photoelectric device; a relay substrate having a second wiring pattern electrically connected to the signal lead pin; and a signal wire configured to connect the first wiring pattern and the second wiring pattern.
Specifically, each of the most relevant pieces of prior art, e.g. US 20050047731 A1, US 20070159773 A1, US 20030043868 A1, US 20150125162 A1, US 8908728 B1, US 20200220322 A1, US 20140112363 A1, US 20170085970 A1, US 20150043166 A1, US 9859680 B2, US 20160036192 A1, US 10431955 B2, each fail to teach a ground wire connecting the first surface of the conductive block and the metal layer of the thermoelectric cooler, and further fail to teach a relay substrate having a second wiring pattern electrically connected to the signal lead pin, where a signal wire is configured to connect the first wiring pattern of the thermoelectric cooler and the second wiring pattern of the relay substrate.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637